DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (6/29/21 Remarks: page 11, line 17 – page 14, line 20) have been fully considered but they are not persuasive.
Re claim 1, Applicant argues (6/29/21 Remarks: page 11, line 21 – page 13, line 17, particularly page 12, line 22 – page 13, line 17) that the art of record does not teach or suggest the recited determination of a frame-region quantity.
However (as set forth in the claim mapping below), Stojancic discloses selective processing of a set of card images (regions in a frame) among the detected card images, defining which (and therefore how many) are included in the set to be processed (Stojancic paragraphs 0131-0134 and Figure 3A, card images within video frame containing sport team names and scores from which metadata is extracted; Stojancic paragraph 0133, selection of which (and thus inherently how many) card images of the detected card images are included in a set of card images (performs processing of card image 207, may (i.e. optionally) perform processing of multiple card images))
(Eyer paragraph 0097) the use of templates to indicate the location of scoreboard information, and thereby teaches away from the recited feature of extracting scoreboard information from a video frame.
However, further review of Eyer shows that its teachings include the use of either a template or image analysis to detect sports-related information, and thus do not clearly “teach away” from either of these options:
[Eyer paragraph 0097] This method [use of a template] saves the receiver the trouble of analyzing the video and the graphics to derive this information, but in other implementations, the receiver can find the graphic by looking for displayed elements that have a geometry that is stationary and has changing elements consistent with a score graphic. Other score graphics can contain information relating to other sports, games and competitions between teams or competitors. (emphasis added)
Insofar as Applicant’s argument is understood to suggest that Eyer teaches away from a combination of template and image analysis teachings, this also does not appear to be the case:
[Eyer paragraph 0088] Yet another variation is to provide the receiver a template of the score graphic that is pertinent to a particular program. The template can be transmitted from the broadcaster (e.g., as metadata) and received by the receiver or stored at the receiver in a to aid in location of score graphic data, such as (for an example baseball score graphic). (emphasis added)
The teaching of using a template “to aid in” location of score graphic data teaches in favor of, rather than away from, the application of a template along with other methods (e.g. image analysis as described in Eyer paragraph 0097).
Re claims 2-3, 5, & 7-16, Applicant argues (6/29/21 Remarks: page 14, lines 13-17) that claims 2-3, 5, & 7-16 are allowable because they depend from claim 1.
Applicant’s arguments re claim 1 are addressed above.
Re claims 17 & 20, Applicant argues (6/29/21 Remarks: page 14, lines 18-19) that claims 17 & 20 are allowed based on similar reasoning (understood to refer to Applicant’s arguments re claim 1).
Applicant’s arguments re claim 1 are addressed above.
Re claims 18-19, Applicant argues (6/29/21 Remarks: page 14, lines 19-20) that claims 18-19 are allowable because they depend from claim 17.
Applicant’s arguments re claim 17 are addressed above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-15, & 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stojancic (US 20190354764, cited in 11/13/20 Office Action) in view of Eyer (US 20120237182, cited in 6/8/20 Information Disclosure Statement).
Re claim 1, Stojancic discloses:
Claim 1: A method for automatically extracting, from a digital video frame that depicts a sport event, scoreboard information including a first team name, a second team name, a first score, and a second score (Stojancic paragraphs 0131-0134 and Figure 3A, card images within video frame containing sport team names and scores from which metadata is extracted), the method comprising:
detecting by a computing system (Stojancic paragraph 0164, computer system), within the digital video frame, a plurality of frame regions based on each detected frame region depicting text (Stojancic paragraphs 0131-0134 and Figure 3A, card images containing team names and scores), wherein the computing system comprises a processing unit (Stojancic paragraph 0164, processor);
determining, by the computing system, the sport event depicted by the digital video frame (see below);
based on the determined sport event, determining, by the computing system, a frame-region quantity defining how many frame regions, of the detected plurality of frame regions, are to be included in a set of frame regions (Stojancic paragraph 0133, selection of which (and thus inherently how many) card images of the detected card images are included in a set of card images (performs processing of card image 207, may (i.e. optionally) perform processing of multiple card images));
selecting, by the computing system, from the detected plurality of frame regions, a set of frame regions based on the frame regions of the selected set cooperatively having a geometric arrangement that corresponds with a candidate geometric arrangement of the scoreboard information (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items) and based on the selected set including the determined frame-region quantity (see below);
recognizing, by the computing system, characters respectively within each of the frame regions of the selected set of frame regions (Stojancic paragraph 0158, interpreting text within text boxes);
based at least on the recognized characters in the frame regions of the selected set, detecting by the computing system the scoreboard information, including (i) detecting the first team name based on the recognized characters in a first frame region of the selected set (Stojancic paragraph 0134, metadata of team names from card image), (ii) detecting the second team name based on the recognized characters in a second frame region of the selected set (Stojancic paragraph 0134, metadata of team names from card image), (iii) detecting the first score based on the recognized characters in a third frame region of the selected set (Stojancic paragraph 0134, metadata of team scores from card image) and (iv) detecting the second score based on the recognized characters in a fourth frame region of the selected set (Stojancic paragraph 0134, metadata of team scores from card image); and
recording by the computing system the detected scoreboard information (Stojancic paragraph 0061, storing of metadata).
Stojancic does not expressly disclose the elements annotated “(see below)” above:
…determining, by the computing system, the sport event depicted by the digital video frame;
based on the determined sport event determining, by the computing system, a number of frame regions to be included in a set of frame regions…
…based on the selected set including the determined number of frame regions…
Eyer discloses:
…determining, by the computing system, the sport event depicted by the digital video frame (Eyer paragraphs 0072-0075, templates depending on depicted sport event);
based on the determined sport event, determining, by the computing system, a number of frame regions to be included in a set of frame regions (Eyer paragraphs 0088-0097, template determining screen regions based on sport event)…
…based on the selected set including the determined number of frame regions (Eyer paragraphs 0088-0097, template having coordinates for determining screen regions based on sport event)…
Eyer and Stojancic are combinable because they are from the field of analyzing a scoreboard in a sports video.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Eyer template arrangement in the Stojancic scoreboard reading arrangement.
The suggestion/motivation for doing so would have been in order to save the receiver the trouble of analyzing the video and the graphics to derive information during a sporting event (Eyer paragraph 0097).
Therefore, it would have been obvious to combine Stojancic with Eyer to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 to claims 2-3, 5, 7-15, & 17-20:
Claim 2: The method of claim 1 (see above), further comprising:
receiving a real-time broadcast feed including the digital video frame (Stojancic Abstract and paragraphs 0019, 0068, & 0092 sporting event live video broadcast),
wherein automatically extracting the scoreboard information comprises automatically extracting the scoreboard information while receiving the real-time broadcast feed (Stojancic paragraphs 0131-0134, extracting score metadata from video frames).
Claim 3: The method of claim 1 (see above), further comprising:
determining, by the computing system, a scoreboard region of the digital video frame (Stojancic paragraphs 0131-0134 and Figure 3A, card images containing team names and scores),
wherein detecting the plurality of frame regions comprises detecting, within the determined scoreboard region of the digital video frame, the plurality of frame regions based on each detected frame region depicting text (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items).
Claim 5: The method of claim 1 (see above), wherein the frame-region quantity is four frame regions (Stojancic paragraphs 0131-0134 and Figure 3A, card images in a defined configuration including more than four (and thereby including four, given that the recitation is not limited to four and only four) regions).
Claim 7: The method of claim 1 (see above), wherein the candidate geometric arrangement is a rectangular arrangement (Stojancic paragraphs 0131-0134 and Figure 3A, card images in a defined configuration of rectangular boxes including elements to be extracted as metadata).
Claim 8: The method of claim 1 (see above), wherein selecting the set comprises selecting frame regions of the set based on the selected frame regions of the set having particular geometric characteristics ((Stojancic paragraphs 0131-0134 and Figure 3A, card images in a defined configuration of rectangular boxes; Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items).
Claim 9: The method of claim 8 (see above), wherein selecting frame regions of the set based on the selected frame regions having particular geometric characteristics comprises selecting frame regions of the set based on (i) first geometric characteristics of one of the selected frame regions substantially matching (ii) second geometric characteristics of another one of the selected frame regions (Stojancic paragraph 0159, reading of standard size (i.e. equal among several examples) card images; Stojancic paragraph 0062, “card image” corresponds to a video frame portion containing an item of scoreboard information; Stojancic paragraph 0158, card image text box localization).
Claim 10: The method of claim 9 (see above),
wherein the first geometric characteristics comprise one or more of (Note: This is a recitation in the alternative, readable upon any one option) (i) a first height (Eyer paragraphs 0088-0097, template having rectangular (i.e. height and width) coordinates for determining screen regions based on sport event), (ii) a first width (Eyer paragraphs 0088-0097, template having rectangular (i.e. height and width) coordinates for determining screen regions based on sport event), (iii) a first size (Eyer paragraphs 0088-0097, template having rectangular (i.e. height and width defining a size) coordinates for determining screen regions based on sport event), and (iv) a first shape (Eyer paragraphs 0088-0097, template having rectangular coordinates for determining screen regions based on sport event), and
wherein the second geometric characteristics comprise one or more of (i) a second height (Eyer paragraphs 0088-0097, template having rectangular (i.e. height and width) coordinates for determining screen regions based on sport event), (ii) a second width (Eyer paragraphs 0088-0097, template having rectangular (i.e. height and width) coordinates for determining screen regions based on sport event), (iii) a second size (Eyer paragraphs 0088-0097, template having rectangular (i.e. height and width defining a size) coordinates for determining screen regions based on sport event), and (iv) a second shape (Eyer paragraphs 0088-0097, template having rectangular coordinates for determining screen regions based on sport event).
Claim 11: The method of claim 1 (see above),
wherein the computing system has access to data indicating a plurality of candidate locations associated with the candidate geometric arrangement, including (i) a candidate location of the first team name in the candidate geometric arrangement (Stojancic paragraph 0134, metadata of team names from card image; Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items), (ii) a candidate location of the second team name in the candidate geometric arrangement (Stojancic paragraph 0134, metadata of team names from card image; Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items), (iii) a candidate location of the first score in the candidate geometric arrangement (Stojancic paragraph 0134, metadata of team scores from card image; Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items), and (iv) a candidate location of the second score in the candidate geometric arrangement (Stojancic paragraph 0134, metadata of team scores from card image; Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items), and
wherein detecting the scoreboard information is further based on the data indicating the plurality of candidate locations associated with the candidate geometric arrangement (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items).
Claim 12: The method of claim 11 (see above), wherein each frame region of the set has a respective location, in the set, relative to other frame regions of the set, and wherein detecting the scoreboard information based on the data indicating the plurality of candidate locations associated with the candidate geometric arrangement comprises one or more of (Note: This is a recitation in the alternative, satisfied by a teaching of any one option):
(i) determining that the respective location of the first frame region in the set corresponds to the candidate location of the first team name in the candidate geometric arrangement, and responsively detecting the first team name based on the recognized characters in the first frame region (Stojancic paragraph 0134, metadata of team names from card image),
(ii) determining that the respective location of the second frame region in the set corresponds to the candidate location of the second team name in the candidate geometric arrangement, and responsively detecting the second team name based on the recognized characters in the second frame region (Stojancic paragraph 0134, metadata of team names from card image),
(iii) determining that the respective location of the third frame region in the set corresponds to the candidate location of the first score in the candidate geometric arrangement, and responsively detecting the first score based on the recognized characters in the third frame region (Stojancic paragraph 0134, metadata of team scores from card image), and
(iv) determining that the respective location of the fourth frame region in the set corresponds to the candidate location of the second score in the candidate geometric arrangement, and responsively detecting the second score based on the recognized characters in the fourth frame region (Stojancic paragraph 0134, metadata of team scores from card image).
Claim 13: The method of claim 1 (see above), wherein detecting the scoreboard information based on the recognized characters in the frame regions of the selected set comprises one or more of (Note: This is a recitation in the alternative, satisfied by a teaching of any one option):
(i) determining that the first frame region includes just letters as the recognized characters, and responsively detecting the first team name based on the recognized characters in the first frame region (Stojancic paragraph 0134, metadata of team names from card image),
(ii) determining that the second frame region includes just letters as the recognized characters, and responsively detecting the second team name based on the recognized characters in the second frame region (Stojancic paragraph 0134, metadata of team names from card image),
(iii) determining that the third frame region includes just one or more digits as the recognized characters, and responsively detecting the first score based on the recognized characters in the third frame region (Stojancic paragraph 0134, metadata of team scores from card image), and
(iv) determining that the fourth frame region includes just one or more digits as the recognized characters, and responsively detecting the second score based on the recognized characters in the fourth frame region (Stojancic paragraph 0134, metadata of team scores from card image).
Claim 14: The method of claim 1 (see above), further comprising:
making a determination that (i) two frame regions of the set each respectively include just letters as the recognized characters (Stojancic paragraph 0134, metadata of team names from card image, team names generally taking the form of literal strings, from card image) and (ii) at least two other frame regions of the set each respectively include just one or more digits as the recognized characters (Stojancic paragraph 0134, metadata of team scores from card image, scores generally taking the form of numerals),
wherein the detecting of the scoreboard information being based on the recognized characters in the frame regions of the selected set is responsive to making the determination (Stojancic paragraph 0134, metadata of team names and scores from card image).
Claim 15: The method of claim 1 (see above), wherein the recognized characters are recognized first characters, wherein the digital video frame depicts a sport event (Stojancic Abstract and paragraphs 0019, 0068, & 0092 sporting event live video broadcast), and wherein the scoreboard information also includes a game time associated with the sport event (Stojancic paragraph 0124, event time), the method further comprising:
recognizing, by the computing system, second characters within a particular frame region of the plurality of frame regions (Stojancic paragraph 0134, metadata of team names and scores within card image);
making a determination, by the computing system, that the second characters recognized within the particular frame region are arranged according to a predetermined pattern (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items); and
in response to making the determination, detecting, by the computing system, the game time (Stojancic paragraph 0124, event time) based on (i) the second characters recognized within the particular frame region (Stojancic paragraph 0158, interpreting text within text boxes) and (ii) the predetermined pattern (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items).
Claim 17: A computing system comprising:
a processing unit (Stojancic paragraph 0164, processor);
non-transitory data storage (Stojancic paragraph 0164, computer system data storage); and
program instructions stored in the non-transitory data storage and executable by the processing unit to carry out operations (Stojancic paragraph 0164, computer system) for automatically extracting, from a digital video frame that depicts a sport event, scoreboard information including a first team name (Stojancic paragraph 0134, metadata of sport team names from card image), a second team name (Stojancic paragraph 0134, metadata of team names from card image), a first score ((Stojancic paragraph 0134, metadata of team scores from card image), and a second score (Stojancic paragraph 0134, metadata of team scores from card image), the operation comprising:
detecting, within the digital video frame, a plurality of frame regions based on each detected frame region depicting text (Stojancic paragraphs 0131-0134 and Figure 3A, card images containing team names and scores),
determining the sport event depicted by the digital video frame (Eyer paragraphs 0072-0075, templates depending on depicted sport event);
based on the determined sport event, determining a frame-region quantity defining how many frame regions, of the detected plurality of frame regions, are to be included in a set of frame regions (Stojancic paragraph 0133, selection of which (and thus inherently how many) card images of the detected card images are included in a set of card images (performs processing of card image 207, may (i.e. optionally) perform processing of multiple card images)),
selecting, from the detected plurality of frame regions, the set of frame regions based on the frame regions of the selected set cooperatively having a geometric arrangement that corresponds with a candidate geometric arrangement of the scoreboard information (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items) and based on the selected set including the determined frame-region quantity (Eyer paragraphs 0088-0097, template having coordinates for determining screen regions based on sport event);
recognizing characters respectively within each of the frame regions of the selected set of frame regions (Stojancic paragraph 0158, interpreting text within text boxes),
based at least on the recognized characters in the frame regions of the selected set, detecting the scoreboard information, including (i) detecting the first team name based on the recognized characters in a first frame region of the selected set (Stojancic paragraph 0134, metadata of team names from card image), (ii) detecting the second team name based on the recognized characters in a second frame region of the selected set (Stojancic paragraph 0134, metadata of team names from card image), (iii) detecting the first score based on the recognized characters in a third frame region of the selected set (Stojancic paragraph 0134, metadata of team scores from card image), and (iv) detecting the second score based on the recognized characters in a fourth frame region of the selected set (Stojancic paragraph 0134, metadata of team scores from card image), and
recording the detected scoreboard information (Stojancic paragraph 0061, storing of metadata).
Claim 18: The computing system of claim 17 (see above), wherein the candidate geometric arrangement is a rectangular arrangement (Stojancic paragraphs 0131-0134 and Figure 3A, card images in a defined configuration of rectangular boxes including elements to be extracted as metadata).
Claim 19: The computing system of claim 18 (see above), wherein selecting the set is further based on the selected set including four frame regions that cooperatively have the rectangular arrangement (Stojancic paragraphs 0131-0134 and Figure 3A, card images in a defined configuration including more than four (and thereby including four, given that the recitation is not limited to four and only four) regions).
Claim 20: A non-transitory computer readable medium having stored thereon instructions (Stojancic paragraph 0164, computer system data storage) executable by a processing unit (Stojancic paragraph 0164, processor) to cause a computing system to perform operations for automatically extracting, from a digital video frame that depicts a sport event, scoreboard information including a first team name (Stojancic paragraph 0134, metadata of sport team names from card image), a second team name (Stojancic paragraph 0134, metadata of team names from card image), a first score (Stojancic paragraph 0134, metadata of team scores from card image), and a second score (Stojancic paragraph 0134, metadata of team scores from card image), the operations comprising:
detecting, within the digital video frame, a plurality of frame regions based on each detected frame region depicting text (Stojancic paragraphs 0131-0134 and Figure 3A, card images containing team names and scores);
determining the sport event depicted by the digital video frame (Eyer paragraphs 0072-0075, templates depending on depicted sport event);
based on the determined sport event, determining a frame-region quantity defining how many frame regions, of the detected plurality of frame regions, are to be included in a set of frame regions (Stojancic paragraph 0133, selection of which (and thus inherently how many) card images of the detected card images are included in a set of card images (performs processing of card image 207, may (i.e. optionally) perform processing of multiple card images));
selecting, from the detected plurality of frame regions, the set of frame regions based on the frame regions of the selected set cooperatively having a geometric arrangement that corresponds with a candidate geometric arrangement of the scoreboard information (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items) and based on the selected set including the determined frame-region quantity (Eyer paragraphs 0088-0097, template having coordinates for determining screen regions based on sport event);
recognizing characters respectively within each of the frame regions of the selected set of frame regions (Stojancic paragraph 0158, interpreting text within text boxes);
based at least on the recognized characters in the frame regions of the selected set, detecting the scoreboard information, including (i) detecting the first team name based on the recognized characters in a first frame region of the selected set (Stojancic paragraph 0134, metadata of team names from card image), (ii) detecting the second team name based on the recognized characters in a second frame region of the selected set (Stojancic paragraph 0134, metadata of team names from card image), (iii) detecting the first score based on the recognized characters in a third frame region of the selected set (Stojancic paragraph 0134, metadata of team scores from card image), and (iv) detecting the second score based on the recognized characters in a fourth frame region of the selected set (Stojancic paragraph 0134, metadata of team scores from card image); and
recording the detected scoreboard information (Stojancic paragraph 0061, storing of metadata).
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stojancic in view of Eyer as applied to claim 15 above, and further in view of Tang (“Regular expression-based reference metadata extraction from the web”).
Re claim 16, Stojancic in view of Eyer discloses the method of claim 15 (see above) for extracting metadata (Stojancic paragraph 0074, extracting of metadata from images).
Stojancic in view of Eyer further discloses that text strings are interpreted (Stojancic paragraphs 0160-0161, interpretation of text strings) and recognized based on a pattern associated with the meaning of a specific field such as a game time field (Stojancic paragraph 0145, processing of text based on pre-assigned field meaning, Stojancic paragraph 0134 and Figure 3A, item 370, game time is one of the fields)
Stojancic in view of Eyer does not expressly disclose the use of a regular expression as a text interpreting guide for metadata extraction.
Tang discloses (Tang Abstract, Section 2, page 347, first column, paragraph “Metadata extractor”, Section 6, page 348, paragraph spanning first and second columns, use of regular expressions for metadata extraction) the use of a regular expression as a text interpreting guide for metadata extraction. 
Stojancic in view of Eyer and Tang are combinable because they are from the field of metadata extraction.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply regular expressions as taught by Tang to the metadata extraction of Stojancic in view of Eyer.
The suggestion/motivation for doing so would have been to enable efficacious and effective extraction of metadata as taught by Tang (Tang Section 8, page 349, first full paragraph).
Therefore, it would have been obvious to combine Stojancic in view of Eyer with Tang to obtain the invention as specified in claim 16.
Claim 16: The method of claim 15 (see above), wherein the predetermined pattern is a regular expression predefining a sequence of candidate characters for representing the game time (Tang Abstract, Section 2, page 347, first column, paragraph “Metadata extractor”, Section 6, page 348, paragraph spanning first and second columns, use of regular expressions for metadata extraction; Stojancic paragraph 0134 and Figure 3A, item 370, game time extraction).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Honey, Ould Dellahy VIII, and Fanning disclose examples of displaying customized sports data displays.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663